DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 04/28/2021.  
	Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 19 have been amended by the Applicant.
 	Claims 1 – 20 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1 – 20 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §103 rejections of claims 1 – 20 has been maintained and updated pursuant Applicant’s amendments to the claims. Examiner notes that Applicant’s arguments were considered but were not found persuasive. See 35 U.S.C. 103 Claim Rejections and Response to Arguments section below for further discussion and analysis. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 20, under Step 2A claims 1 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 15 as representative, claim 15 recites: 
Regarding claim 15, a dynamic display unit comprising: a memory; and
a processor communicatively coupled to the memory, wherein the processor is configured to perform a method comprising:
obtaining user data relevant to user preferences regarding a first product feature and a second product feature:
generating a score for each of the product features  based on the obtained user data;
comparing the score of the first product feature to a first predetermined threshold and comparing the score of the second product feature to a second predetermined threshold to identify which product features meet the corresponding predetermined thresholds;
generating a user preference profile based on the  scores of the product features;
obtaining product data;
applying the user preference profile to the obtained product data to generate relevant product content, wherein the relevant product content corresponds to the identified product features; and
automatically modifying a default display of product features such that  the relevant product content is displayed more prominently based on the scores of the identified product features.
see 2019 Revised Patent Matter Eligibility Guidance].
 Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 15 does recite additional elements, including a dynamic display unit comprising: a memory; and a processor communicatively coupled to the memory. These computing elements are utilized to perform the numerous steps of the claimed method, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 15 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 15 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 15, taken individually or as a whole the additional elements of claim 15 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 15 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
Receiving or transmitting data over a network (e.g. obtaining user data, obtaining product data, displaying relevant product content) 
Storing and retrieving information in memory (e.g. generating a user preferences profile)
Presenting offers and gathering statistics (e.g. obtaining user data relevant to user preferences regarding product features; applying the user preference profile to the obtained product data to generate relevant product content)
Even considered as an ordered combination (as a whole), the additional elements of claim 15 do not add anything further than when they are considered individually.
In view of the above, representative claim 15 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 1 and 8 recite substantially similar limitations as claim 15, as such claims 1 and 8 are rejected under substantially similar rationale as seen above for independent claim 15. 
 Dependent claims 2 – 7, 9 – 14, and 16 – 20 also do not integrate the abstract idea into a practical application.
Notably, claims 2 – 7, 9 – 14, and 16 – 20 recite more complexities descriptive of the abstract idea itself, such as by providing further details on the type of data is collected and the manner by which it is manipulated and further presented to users (e.g. product characteristics, ranking of product features, and organizing content, and generating explanations).  Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 7, 9 – 14, and 16 – 20 are understood to recite at least similar abstract concepts as those discussed regarding claim 15.
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 7, 9 – 14, and 16 – 20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. For or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 2 – 7, 9 – 14, and 16 – 20 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 7, 9 – 14, and 16 – 20 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziklik et al., US 20140372429 A1 (hereafter referred to as “Ziklik”) in view of Konik et al., US 20160342288 A1 (hereafter referred to as “Konik”). 
Regarding claim 1, Ziklik discloses a method, comprising: obtaining user data relevant to user preferences regarding a first product feature and a second product feature [see 0028 (catalog items that are based on feature vectors. Optionally, model maker represents catalog items by vectors in a space spanned by eigenvectors, which are determined from a singular value decomposition (SVD) of a “ranking matrix” representing preferences of users for the catalog items)]; 
generating a user preference profile based on the scores of the product features [see 0037 (The monitoring application generates a profile for the user based on the information that is received from the e-reader application. This information allows the monitoring application understand how the user consumes the content by associating different features of the content consumed.)];
obtaining product data [see 0025 (Recommender system in some embodiments comprises an “explicit-implicit database” comprising explicit and/or implicit data acquired responsive to preferences 
applying the user preference profile to the obtained product data to generate relevant product content wherein the relevant product content corresponds to the identified product features [see 0050 (the process of building the profile associates each of the pieces of information that is collected during the monitoring and creates relationships between the data such that recommender system can process the information to make better recommendations. The monitoring application provides the user's data that has been collected to the recommender system so that when the user requests content from the recommender system the user's personalized profile is available to provide enhanced and more relevant recommendations); see also 0055 (the recommender system analyzes the user's data to identify key features in the data that will allow the recommender system to make more relevant recommendations. This includes for example, comparing the genre or features of the selected content with genres or features the user has shown previous interest in)]; 
Ziklik does not explicitly disclose generating a score for each of the product features using-based on the obtained user data; comparing the score of the first product feature to a first predetermined threshold and comparing the score of the second product feature to a second predetermined threshold to identify which product features meet the corresponding predetermined thresholds; and automatically modifying a default display of product features such that the relevant product content is displayed more prominently based on the scores of the identified product features.
However, Konik further teaches generating a score for each of the product features using-based on the obtained user data [see 0078 (the selecting of the feature(s) from the plurality of features comprises determining corresponding scores for each of the plurality of features using the model, see also 0080 (the model used to select the features is updated based on the user activity information, as previously discussed)]; 
comparing the score of the first product feature to a first predetermined threshold and comparing the score of the second product feature to a second predetermined threshold to identify which product features meet the corresponding predetermined thresholds [see 0078 (the selection of the at least one feature based on the ranking may comprise selecting only features having a score that satisfies a predetermined threshold (e.g., only features having a corresponding score that meets or exceeds a specified minimum score))];
 and automatically modifying a default display of product features such that the relevant product content is displayed more prominently based on the scores of the identified product features [see 0078 (the selected feature(s) of each of the one or more item listings is caused to be highlighted in a display of the item listing on the computing device based on the selecting of the feature(s). The highlighting of the selected feature(s) may comprise displaying the selected feature(s) instead of the unselected ones of the plurality of features. The highlighting of the selected feature(s) may comprise applying a visual effect to the selected feature(s), with the application of the visual effect being distinct from a presentation of the unselected ones of the plurality of features. In some example embodiments, the selecting of the feature(s) from the plurality of features comprises determining corresponding scores for each of the plurality of features using the model, ranking the plurality of features based on their corresponding scores, and selecting the at least one feature based on the ranking)].
One of ordinary skill in the art would have recognized that the known techniques described by reference in Konik would have been applicable to the invention of Ziklik as they both share common functionality and purpose namely– helping users identify relevant product through review analysis. 
generating a score for each of the product features using-based on the obtained user data; comparing the scores to a predetermined threshold; and automatically modifying a default display of product features such that the relevant product content is displayed more prominently based on the scores of the identified product features (as taught by Konik) to the user profile generation and content evaluation system disclosed by Ziklik because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Konik to the invention of Ziklik would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Konik to the teachings of Ziklik would have been obvious to one of ordinary skill in the art before the filing date of the invention because it allows users consumer information in an easier manner and avoiding negative experiences for users [see Konik: 0003]. 

Regarding claim 2, the combination of Ziklik and Konik teaches the method of claim 1. Ziklik further discloses wherein obtaining user data includes obtaining eye-tracking data of a user operating an electronic device [see 0047 (embodiments where the e-reader has the ability to track eye movement the monitoring application may record various pieces of information related to the movement of the eye, such as tracking that the user is rereading a particular sentence multiple times or is reading the words very fast. The monitoring application stores this information in the record for the content)].

Regarding claim 3, the combination of Ziklik and Konik teaches the method of claim 1. Ziklik further discloses wherein the obtained product data includes product characteristics [see 0034 (the monitoring application receives inputs from the e-reader application that allow the monitoring application to know what content the user is currently consuming on the e-reader application. This information or set of characteristics can include the title, genre, chapter, page of the content that is being consumed, the subject matter (e.g. gory, erotic, romantic) of the current page being consumed, etc. However, in other embodiments additional data about the content can be provided to the monitoring application)];  
and applying the user preference profile includes selecting some portion of the product characteristics [see 0028 (optionally, model maker represents catalog items by vectors in a space spanned by eigenvectors, which are determined from a singular value decomposition (SVD) of a “ranking matrix” representing preferences of users for the catalog items. Model maker may represent catalog items by trait vectors in a latent space determined by matrix factorization of a ranking matrix.)].

Regarding claim 4, the combination of Ziklik and Konik teaches the method of claim 3. Ziklik further discloses wherein selecting some portion of the product characteristics includes identifying which product characteristics are included in the identified product features [see 0034 (the monitoring application receives inputs from the e-reader application that allow the monitoring application to know what content the user is currently consuming on the e-reader application. This information or set of characteristics can include the title, genre, chapter, page of the content that is being consumed, the subject matter (e.g. gory, erotic, romantic) of the current page being consumed, etc. However, in other embodiments additional data about the content can be provided to the monitoring application); see also 0055 (the recommender system takes the currently selected item that the user is looking at and compares the metadata associated with the item with the data from the user profile database. The 

Regarding claim 5, the combination of Ziklik and Konik teaches the method of claim 1. Ziklik does not explicitly disclose wherein automatically modifying the default display includes organizing the relevant product content based on the user preference profile.
However, Konik teaches wherein automatically modifying the default display includes organizing the relevant product content based on the user preference profile [see 0077 (for each one of the one or more item listings, one or more features are selected from a plurality of potential features of the corresponding item listing using a model based on any combination of one or more of user information, item information, and feature constraints)].
	The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 6, the combination of Ziklik and Konik teaches the method of claim 1. Konik further teaches generating an explanation of the relevant product content based on the user preference profile [see 0074 (the feature highlighting module is configured to cause an indication for why a feature is being highlighted to be displayed to the user. For example, the highlighted feature can include an explanation of why it is relevant to the user (e.g., “proceeds from the sale of this item will go to the same charity that you have donated to in the past”))].
	The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 7, the combination of Ziklik and Konik teaches the method of claim 6. Konik further teaches wherein automatically modifying the default display includes displaying the explanation [see 0074 (the feature highlighting module is configured to cause an indication for why a feature is being highlighted to be displayed to the user. For example, the highlighted feature can include an explanation of why it is relevant to the user (e.g., "proceeds from the sale of this item will go to the same charity that you have donated to in the past").
	The combination would have been obvious for at least similar reasons discussed above.

	Regarding claim 8, claim 8 recites a computer program product comprising substantially similar limitations as claim 1. Claim 8 is rejected under substantially similar grounds as claim 1. 

	Regarding claim 9, claim 9 recites a computer program product comprising substantially similar limitations as claim 2. Claim 9 is rejected under substantially similar grounds as claim 2.

	Regarding claim 10, claim 10 recites a computer program product comprising substantially similar limitations as claim 3. Claim 10 is rejected under substantially similar grounds as claim 3.

	Regarding claim 11, claim 11 recites a computer program product comprising substantially similar limitations as claim 4.  Claim 11 is rejected under substantially similar grounds as claim 4. 
	
Regarding claim 12, claim 12 recites a computer program product comprising substantially similar limitations as claim 5. Claim 12 is rejected under substantially similar grounds as claim 5.

	Regarding claim 13, claim 13 recites a computer program product comprising substantially similar limitations as claim 6. Claim 13 is rejected under substantially similar grounds as claim 6.

	Regarding claim 14, claim 14 recites a computer program product comprising substantially similar limitations as claim 7. Claim 14 is rejected under substantially similar grounds as claim 7.

	Regarding claim 15, claim 15 recites a dynamic display unit comprising substantially similar limitations as claim 1. Claim 15 is rejected under substantially similar grounds as claim 1. 

	Regarding claim 16, claim 16 recites a dynamic display unit comprising substantially similar limitations as claim 2. Claim 16 is rejected under substantially similar grounds as claim 2. 

	Regarding claim 17, claim 17 recites a dynamic display unit comprising substantially similar limitations as claim 3. Claim 17 is rejected under substantially similar grounds as claim 3.

	Regarding claim 18, claim 18 recites a dynamic display unit comprising substantially similar limitations as claim 4. Claim 18 is rejected under substantially similar grounds as claim 4. 

	Regarding claim 19, claim 19 recites a dynamic display unit comprising substantially similar limitations as claim 5. Claim 19 is rejected under substantially similar grounds as claim 5. 

	Regarding claim 20, claim 20 recites a dynamic display unit comprising substantially similar limitations as claim 6. Claim 20 is rejected under substantially similar grounds as claim 6.



Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. 

Applicant argues that “claims 1-20 are rejected under 35 U.S.C. §101 as being unpatentable because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more” specifically arguing that “the limitations of claims 1-20, at least as amended, do not fall within any of the three groups of abstract ideas. The claimed subject matter, at least as amended, does not recite any of the judicial exceptions enumerated. More particularly: it does not comprise mathematical relationships, formulas or equations or calculations, and therefore does fall within “a) Mathematical concepts” category; cannot be reasonably construed to define fundamental economic principles or practices, commercial or legal interactions or managing personal behavior or relationships or interactions between people, and therefore does fall within “b) Certain methods of organizing human activity” category; and is not practically performed in the human mind, and cannot be reasonably construed to comprise or define a concept performed in the human mind, and therefore does fall within “c) Mental processes” category.”.


Applicant further argues that “the claims clearly integrate any judicial exception found therein into a practical application. The claims do not purport to monopolize the allegedly recited abstract idea of generating and displaying relevant product content to users based on user data and product feature rankings, nor do the claims monopolize other identified abstract ideas of data collection and analysis (see Office Action, page 3). Instead, the claims include numerous limitations that impose a “meaningful limit on the judicial exception.” For example, independent claims 1, 8, and 15, as amended, include “automatically modifying a default display of product features such that the relevant product content is displayed more prominently based on the scores of the identified product features.” These limitations, when considered individually or as an ordered combination, recite a specific manner of automatically modifying a display of product features which provides a specific improvement over prior systems”. Further noting that “the claimed invention improves the ability of a computing system to perform a function, namely automatically modifying a default display of product features such that the relevant product content is displayed more prominently based on the scores of the identified product features, wherein the identified product features are those which meet corresponding predetermined thresholds”. 
Examiner respectfully disagrees. The claims of the present application do not overcome a technical problem or propose a technical solution, but merely perform the present abstract idea using generic computer structures, performing generic computing function without improving technology or the computer itself, and does not transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself. Further, Applicant asserts that the modification of a display is an improvement over prior systems, to this accord the Examiner notes that the claimed “modification” is done to the data presented, not to the interface, or the structural 

Applicant further argues that “the claims integrate any abstract idea found in the claims into an inventive concept and are therefore patent-eligible. For example, independent claims 1, 8, and 15, as amended, include “automatically modifying a default display of product features such that the relevant product content is displayed more prominently based on the scores of the identified product features.” As discussed above with respect to Prong Two, these limitations improve the functioning of the computer system and, additionally, confine the claims to a particular useful application. Accordingly, Applicant respectfully asserts that each of independent claims 1, 8, and 15 includes limitations that amount to significantly more than any abstract idea within the claims and is therefore patent-eligible”
Examiner respectfully disagrees. Applicant argues that the limitations present in the instant claims improve the functioning of the computer, however there is no evidence that any functions of the computer are improved or changed in any manner. By dynamically displaying product features related to user relevant preferences the system achieves the goal of improving his retail experience [see Spec: 0030]. As such, the Examiner asserts that while the claims may be providing a better system and process for providing product information to users, the claimed invention is not providing the type of improvement required to demonstrate integration into a practical application. Lastly to this accord, while the claims may improve information presentation, the claims do not improve the computer’s ability to store information more efficiently, increase the computer’s processing power, improve the computer’s ability to process any algorithm more efficiently, etc. Instead, any improvement found in the claim is to the method of performing the abstract idea itself. As such, for at least the reasons above the rejection of claims 1 – 20 under 35 USC 101 has been maintained.

Rejections under 35 U.S.C 103
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered but were not found persuasive.

Applicant argues that “neither of Ziklik and Konik discloses “comparing the score of the first product feature to a first predetermined threshold and comparing the score of the second product feature to a second predetermined threshold to identify which product features meet the corresponding predetermined thresholds,” as set forth in amended claims 1, 8, and 15”. 
Examiner respectfully disagrees. Konik explicitly discloses “the selecting of the feature(s) from the plurality of features comprises determining corresponding scores for each of the plurality of features using the model, ranking the plurality of features based on their corresponding scores, and selecting the at least one feature based on the ranking. The selection of the at least one feature based on the ranking may comprise selecting only features having a score that satisfies a predetermined threshold (e.g., only features having a corresponding score that meets or exceeds a specified minimum score) [see 0078]. As such, it can be seen that Konik does disclose comparing attribute scores to a threshold, and having multiple product features being compared.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619